


Exhibit 10-1-1


GANNETT CO., INC.
SUPPLEMENTAL EXECUTIVE MEDICAL PLAN


Amendment No. 1


Effective January 1, 2012, Gannett Co., Inc., hereby amends the Gannett Co.,
Inc. Supplemental Executive Medical Plan, amended and restated as of January 1,
2011, by deleting the last sentence of the paragraph entitled “Benefits
Provided” and substituting the following in its place:
The amount payable to any participant with respect to the total medical expenses
incurred for himself/herself and all eligible dependents for each plan year
(i.e., the calendar year) will not exceed the minimum annual limit permitted
under Section 2711(a)(2) of the Public Health Services Act and the regulations
issued thereunder.




IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of December 19, 2012.


Dated: December 19, 2012
GANNETT CO., INC.
 
 
 
By: /s/ Kevin E. Lord
 
Name: Kevin E. Lord
 
Title: Senior Vice President/Human Resources





